DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application

	This Office action is in response to the amendment of November 13, 2020 which amended claims 1 and 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-3, 6, 8, 10-11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ponomareff (USPN 2,458,730) in view of Nakayama et al (USPAP 2013/0011280).
	With regards to claims 1-3 Ponomareff discloses a refrigerant compressor having an axial flow compressor 24, 25, an electric motor including a rotor 35 and a stator 37, and a housing 14, 10, and 15 which forms therein a main refrigerant flow path. The motor and the compressor being mounted within the housing such that the main refrigerant flow path principally flows in a direction parallel to an axis of rotation of the electric motor. Further, as shown in the enlarged portion of annotated Fig. 1 below, the compressor discharges axially parallel to the axis of rotation at an outlet of the compressor and also axially in a direction parallel to the axis of rotation at the outlet. As shown the flow exiting the compressor (the compressor outlet considered to be encircled by flange 20) is flowing parallel to the axis of rotation of the motor before entering the diffuser 18 (i.e. the scroll shaped casing portion) attached to the outlet 20 and shown separately in Fig. 6.

    PNG
    media_image1.png
    455
    508
    media_image1.png
    Greyscale

The motor/compressor shaft is supported by bearings 11, 22. The compressor has a plurality of blades 25 (cl. 6) that rotate on a shaft (cl. 8) and the motor is arranged upstream of the compression stage (cl. 10, 11). There a plurality of inlet guide vanes 26 (cl. 13) which are stationary.
Ponomareff does not disclose the outlet of the compressor being fluidly coupled to a condenser such that refrigerant flows downstream out of the compressor and to the condenser. Nakayama et al discloses a refrigeration system having an axial flow compressor (20, shown in the annotated figure 1 below) having an outlet CS2 which delivers to a velocity reduction section 29 which is coupled to a condenser 13 such that refrigerant flows downstream out of the compressor 20 and to the condenser.

    PNG
    media_image2.png
    532
    557
    media_image2.png
    Greyscale

At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to follow the teachings of Nakayama et al and provide a condenser downstream from the outlet of the analogous scroll shaped casing portion/velocity reduction section 18 of Ponomareff in order to provide the refrigeration effect which the refrigerant of Ponomareff is intended for.


s 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ponomareff  in view of Nakayama et al as applied to claims 1-3, 6, 8, 10, 11, 13, and 14 above, and further in view of Brasz et al (USPN 10,184,481).
	As set forth above Ponomareff in view of Nakayama et al discloses the invention substantially as claimed but does not disclose that there is a gas recirculation line, or a controller operating the valve and motor. Brasz et al disclose that rotary non-expansible chamber refrigeration compressor (col. 2 lines 12-19) having a recirculation line R with a valve 36 that is controlled by a controller C which also controls the electric motor 14. 
	At the time of the effective filing date of the application it would have been obvious to utilize a recirculation valve and control system such as taught by Brasz et al in order to extend the efficient operating range of the compressor to lower, part-load operating conditions, which reduces the likelihood of surge. 

Allowable Subject Matter
Claims 17, 19 and 20 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6-8 and 10-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner notes that applicant refers to the scroll shaped casing portion/velocity reduction section of Ponomareff as a “radial compression stage”.  The 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




CGF
February 26, 2021